DECISION
This matter is before the court on Defendant's motion to dismiss (motion), filed April 14, 2009, as part of its Answer, requesting that the Complaint be dismissed.
A case management conference was held on May 13, 2009, to discuss Defendant's motion. Lori L. Alexander, Licensed Tax Consultant, represented Plaintiff. Jared Houser, Tax Auditor, appeared for Defendant.
Defendant contends that Plaintiff filed her appeal more than 10 months after the date of the Notice of Proposed Adjustment and/or Distribution (Notice), dated April 24, 2008. That Notice became final 30 days later. Plaintiff's representative stated Plaintiff was unaware of the filing deadline and, furthermore, believed Defendant would correct its own oversight. During the conference, it was acknowledged that Plaintiff postmarked her Complaint to the court February 25, 2009, which is more than 90 days after the date the Defendant's Notice became final.See ORS 305.280(2) (2007); McDowell v. Dept. of Rev., TC-MD No 050812C (Nov 28, 2005) (citing ORS 305.280(2) and holding that taxpayer's appeal filed three days after the statutory deadline must be dismissed). *Page 2 
Because Plaintiff acknowledges that the Complaint was filed after the statutory deadline, the court grants Defendant's motion.
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this _____ day of June 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on June 4,2009. The Court filed and entered this document on June 4, 2009.